 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



  JEFFEREY MAUNG,
                                                               18-CV-10141 (OTW)
              Plaintiff,
                                                               ORDER
  -against-
  PARADIGM DKD GROUP, LLC,
              Defendant.

        Ona T. Wang, United States Magistrate Judge:

        The Centers for Disease Control and the World Health Organization have advised people
to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this Court has
entered standing orders regarding the same. See, e.g., 20-MC-155. In order to protect public
health while promoting the "just, speedy, and inexpensive determination of every action and
proceeding," Fed. R. Civ. P. 1, it is hereby

           ORDERED, that counsel shall conduct work remotely. This includes, but is not limited
to, client meetings, work meetings, and hand deliveries of courtesy copies to the Court (courtesy
copies can be sent via email or mail). It is further

         ORDERED, that no in-person depositions shall take place on or before April 30, 2020,
absent a showing of exceptionally good cause. For depositions planned on or after May 1, 2020,
parties shall submit a joint status letter with deposition plan(s) fourteen (14) days before the
planned deposition(s). It is further

         ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired discovery deadlines are
hereby EXTENDED for a period of 60 days. Counsel shall file a joint proposed order with the
new discovery deadlines within seven (7) days of this Order. Nothing in this Order prevents the
parties from seeking to further modify the pretrial schedule in light of the COVID-19 pandemic
(or for any other good cause). Before seeking such relief, the parties must, as always, meet and
confer (via remote means) in a good faith effort to reach agreement on how best to fulfill the
goals of Rule 1 while avoiding unnecessary health risks. It is further
        ORDERED that if counsel has any private, personal, familial or medical concerns that
they need to share with the Court that would necessitate further orders, counsel may email
Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other parties
that they will be contacting the Court ex parte.


Dated: New York, New York                  SO ORDERED.
      March 18, 2020

                                           _________________________
                                           ONA T. WANG
                                           United States Magistrate Judge
